DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the region” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the axial direction” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the transition” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the housing” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 2, the limitation “the stop, at least at the second leg, and the counter-stop in the through-openings are formed by an annular collar” is unclear.  The annular collar is on the stop of the second leg.  The annular collar is not on the through-opening.

	Claim 10, the limitation “center of gravity” is unclear.  There was no support of how the center of gravity is defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (US 5,957,705) in view of Swantner et al. (US 2005/0059275).
Regarding claim 1, David et al. disclose a plug connector for establishing an external connection to a printed circuit board, comprising:
at least two angled pin-shaped contacts (72) including a first leg (un-numbered, the curved mating portion), for making contact with a mating plug connector, and a second leg (un-numbered, the opposite end portion to the curved mating portion), for making contact with the printed circuit board (not shown), 
an insulating body (38) for accommodating the contacts at least in the region of the first leg, and a contact carrier (78) for accommodating the contacts at the second leg thereof, 
characterized in that wherein the contacts, in a region at the end of the second leg, the contact carrier is disposed in the region of the second leg and includes through-openings (76) (un-numbered, a surface of the conical through-opening shown in Fig. 4) for the second legs, and can be moved in the axial direction of the second leg into a housing accommodating the contact carrier and fixed therein.

David et al. substantially disclosed the claimed invention except the second leg has a stop.

Swantner et al. teach a contact (26) with a stop (33).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the stope into David’s contact, as taught by Swantner et al. for preventing over insertion into the circuit board.

Regarding claim 2, in the modified connector, Swantner et al. disclose the stop, at least at the second leg formed by an annular collar at the transition from a larger diameter to a smaller diameter on the second leg and the through-openings, at least the annular collars in the through-openings being located in one plane.

Regarding claim 3, in the modified connector, David et al. disclose the through-openings on the side of the contact carrier facing the first leg are conical.

Regarding claim 5, in the modified connector, David et al. disclose the contact carrier can be latchingly engaged in the housing.

Regarding claim 6, in the modified connector, David et al. substantially disclosed the claimed invention except the alignment appendage.

Swantner et al. disclose the insulating body comprises at least one alignment appendage (52).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the alignment appendage into David’s insulating body, as taught by Swantner et al. for mounting onto circuit board.

Regarding claims 7-8, in the modified connector, David et al. substantially disclosed the claimed invention except the shape of the housing is U-shaped.
It would have been obvious matter of design choice to change the David’s housing to the U-shaped, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 9, in the modified connector, David et al. disclose the housing is designed so as to be solderable to the printed circuit board.

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over David et al. (US 5,957,705) in view of Swantner et al. (US 2005/0059275) and further in view of Fang et al. (US 7,537,465).
In the modified connector, David et al. substantially disclosed the claimed invention except a housing extends at least partially over the insulating body, including the contact disposed therein, in a rear insulating body part, and extends over the contact carrier.

Fang et al. teach a housing (4) cover the insulating body (1) and over the contact carrier (3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to extend the housing to cover the insulating body and the contact carrier into David’s connector, as taught by Fang et al. for preventing electro-magnetic interference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833